Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 10, 13 - 19, 24, 26 - 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP document R1-1908941.
R1-1908941 teaches:

1. A method of wireless communication performed by a user equipment (UE), comprising: 
	receiving a scheduling indication via a physical downlink control channel (PDCCH) on a first carrier having a first subcarrier spacing (SCS), wherein the PDCCH schedules a downlink transmission on a second carrier having a second SCS (2.2, lower SCS PDCCH scheduling and higher SCS PDCCH scheduling); and 
	processing the downlink transmission on the second carrier based at least in part on a delay between the PDCCH and the scheduled downlink transmission, and on a timing threshold that includes a basic term and an adjustment term, wherein the basic term is based at least in part on a minimum delay between the PDCCH and the scheduled downlink transmission (delta values defined for scheduling, p.3, after box), and wherein the adjustment term is based at least in part on a processing time due to a difference between the first SCS and the second SCS (inclusion or exclusion of the quantization step depends on the SCS of the PDCCH being lower or higher than that of the PDSCH, p. 3, box).  

(basic term depends on the PDCCH SCS, 2.2).

4. The method of claim 2, wherein the parameter defines a minimum quantity of symbols between a last symbol of downlink control information scheduling the downlink transmission and a first symbol of the downlink transmission (last bullet, p. 2).  

5. The method of claim 1, wherein the basic term has a null value and the timing threshold defines a minimum quantity of symbols between a last symbol of the PDCCH scheduling the downlink transmission and a first symbol of the downlink transmission (timing threshold, basic term, and adjusting term can be made in different manners, 2.2).

10. The method of claim 1, wherein the timing threshold and the delay between the PDCCH and the scheduled downlink transmission each include a quantity of symbols based at least in part on the second SCS associated with the second carrier (see 2.2).

13. The method of claim 1, wherein the adjustment term has a null value based at least in part on the PDCCH self-scheduling the downlink transmission, the first SCS equaling the second SCS, or the first SCS having a higher value than the second SCS (see 2.2).  

14. The method of claim 1, wherein the adjustment term includes a minimum PDCCH-to-physical downlink shared channel (PDSCH) delay associated with the first SCS based at least in part on the first SCS having a lower value than the second SCS (see 2.2).  

15. The method of claim 1, wherein the adjustment term includes a minimum PDCCH-to-physical downlink shared channel (PDSCH) delay associated with the first SCS based at least in part on the first SCS having a higher value than the second SCS (see 2.2).  

16. The method of claim 15, further comprising: applying a scaling factor to convert the minimum PDCCH-to-PDSCH delay associated with the first SCS to a quantity of symbols associated with the second SCS, wherein the scaling factor is based at least in part on the first SCS and the second SCS (see 2.2).  

17. A user equipment (UE) for wireless communication, comprising: 
	a memory; and 
	one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: 
	receive a scheduling indication via a physical downlink control channel (PDCCH) on a first carrier having a first subcarrier spacing (SCS), wherein the PDCCH schedules a downlink transmission on a second carrier having a second SCS (2.2, lower SCS PDCCH scheduling and higher SCS PDCCH scheduling); and 
	process the downlink transmission on the second carrier based at least in part on a delay between the PDCCH and the scheduled downlink transmission, and on a timing threshold that includes a basic term and an adjustment term, wherein the basic term is based at least in part on a minimum delay between the PDCCH and the scheduled downlink transmission (delta values defined for scheduling, p.3, after box), and wherein the adjustment term is based at least in part on a processing time due to a difference between the first SCS and the second SCS (inclusion or exclusion of the quantization step depends on the SCS of the PDCCH being lower or higher than that of the PDSCH, p. 3, box).0097-104650195676 PDCCH and the scheduled downlink transmission (delta values defined for scheduling, p.3, after box), and wherein the adjustment term is based at least in part on a processing time due to a difference between the first SCS and the second SCS (inclusion or exclusion of the quantization step depends on the SCS of the PDCCH being lower or higher than that of the PDSCH, p. 3, box).  

18. The UE of claim 17, wherein the basic term is based at least in part on a parameter defined for one or more of self-scheduling or cross-carrier scheduling where a scheduling cell and a scheduled cell have an equal SCS (basic term depends on the PDCCH SCS, 2.2).  

19. The UE of claim 17, wherein the basic term has a null value and the timing threshold defines a minimum quantity of symbols between a last symbol of the PDCCH scheduling the downlink transmission and a first symbol of the downlink transmission (timing threshold, basic term, and adjusting term can be made in different manners, 2.2).

24. The UE of claim 17, wherein the timing threshold and the delay between the PDCCH and the scheduled downlink transmission each include a quantity of symbols based at least in part on the second SCS associated with the second carrier (see 2.2).

26. The UE of claim 17, wherein the adjustment term has a null value based at least in part on the PDCCH self-scheduling the downlink transmission, the first SCS equaling the second SCS, or the first SCS having a higher value than the second SCS (see 2.2).  

27. The UE of claim 17, wherein the adjustment term includes a minimum PDCCH- to-physical downlink shared channel (PDSCH) delay associated with the first SCS based at least in part on the first SCS having a lower value than the second SCS (see 2.2).  

(see 2.2).  

29. A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: 
	one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to: receive a scheduling indication via a physical downlink control channel (PDCCH) on a first carrier having a first subcarrier spacing (SCS), wherein the PDCCH schedules a downlink transmission on a second carrier having a second SCS (2.2, lower SCS PDCCH scheduling and higher SCS PDCCH scheduling); and 
	process the downlink transmission on the second carrier based at least in part on a delay between the PDCCH and the scheduled downlink transmission, and on a timing threshold that includes a basic term and an adjustment term, wherein the basic term is based at least in part on a minimum delay between the PDCCH and the scheduled downlink transmission (delta values defined for scheduling, p.3, after box), and wherein the adjustment term is based at least in part on a processing time due to a difference between the first SCS and the second SCS (inclusion or exclusion of the quantization step depends on the SCS of the PDCCH being lower or higher than that of the PDSCH, p. 3, box).0097-104653195676 PDCCH and the scheduled downlink transmission (delta values defined for scheduling, p.3, after box), and wherein the adjustment term is based at least in part on a processing time due to a difference between the first SCS and the second SCS (inclusion or exclusion of the quantization step depends on the SCS of the PDCCH being lower or higher than that of the PDSCH, p. 3, box).  

30. An apparatus for wireless communication, comprising: 
	means for receiving a scheduling indication via a physical downlink control channel (PDCCH) on a first carrier having a first subcarrier spacing (SCS), wherein the PDCCH schedules a downlink transmission on a second carrier having a second SCS (R1-1908941, 2.2, lower SCS PDCCH scheduling and higher SCS PDCCH scheduling); and 
(delta values defined for scheduling, p.3, after box), and wherein the adjustment term is based at least in part on a processing time due to a difference between the first SCS and the second SCS (inclusion or exclusion of the quantization step depends on the SCS of the PDCCH being lower or higher than that of the PDSCH, p. 3, box).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1908941 as applied to claims 1 and 17 above, and further in view of 3GPP Document R1-1907855.

The combination teaches:

3. The method of claim 2, wherein the parameter defines a minimum quantity of symbols for the UE to receive the PDCCH and apply spatial quasi-co-location information received in downlink control information scheduling the downlink transmission (R1-1907855, 2.4).

6. The method of claim 1, wherein processing the downlink transmission includes: 
	applying a quasi-co-location (QCL) assumption indicated by the PDCCH based at least in part on determining that the delay between the PDCCH and the scheduled downlink transmission is greater than or equal to the timing threshold; and 
	receiving the scheduled downlink transmission based at least in part on the QCL assumption indicated by the PDCCH (R1-1907855, 2.4).

20. The UE of claim 17, wherein the memory and the one or more processors, when processing the downlink transmission, are further configured to: 
	apply a quasi-co-location (QCL) assumption indicated by the PDCCH based at least in part on determining that the delay between the PDCCH and the scheduled downlink transmission is greater than or equal to the timing threshold; and 
(R1-1907855, 2.4).  

Claims 7 - 9, 11, 12, 21 - 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1908941 as applied to claims 1 and 17 above, and further in view of 3GPP Specification 38.214.
R1-1908941 teaches a scheduling technique for a 3GPP compliant network. Specification 38.214 broadens the specifications for a 3GPP compliant network. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of R1-1908941 to ensure compliance with Specification of 38.214 to ensure network compliance standards were met.
The combination teaches:

7. The method of claim 1, wherein processing the downlink transmission includes receiving the scheduled downlink transmission based at least in part on determining that the delay between the PDCCH and the scheduled downlink transmission is greater than or equal to the timing threshold (threshold defines minimum number of symbols required for valid scheduling, 2.2, 38.214).  

8. The method of claim 1, wherein processing the downlink transmission includes: 
	applying a default quasi-co-location (QCL) assumption based at least in part on determining that the delay between the PDCCH and the scheduled downlink transmission is less than the timing threshold, wherein the default QCL assumption is based at least in part on a rule associated with scheduling across carriers having an equal SCS or a rule associated with self-scheduling on a particular carrier; and 
	receiving the scheduled downlink transmission based at least in part on the default QCL assumption (see 38.214, 5.1.5).  

9. The method of claim 1, wherein processing the downlink transmission includes ignoring the scheduled downlink transmission based at least in part on determining that the delay between the PDCCH and the scheduled downlink transmission is less than the timing threshold (threshold defines minimum number of symbols required for valid scheduling, 2.2, 38.214).

11. The method of claim 1, wherein the scheduled downlink transmission includes one or more of a physical downlink shared channel (PDSCH) or an aperiodic channel state information reference signal (CSI-RS) (see 38.214, 5.1.2.1 and 5.2.1.5.1).  

12. The method of claim 11, wherein the basic term and the adjustment term have values that depend on whether the scheduled downlink transmission is the PDSCH or the aperiodic CSI-RS, and wherein the values of the basic term and the adjustment term further depend on whether the scheduling indication indicates a beam switch operation (see 38.214, 5.1.2.1 and 5.2.1.5.1).  

21. The UE of claim 17, wherein the memory and the one or more processors, when processing the downlink transmission, are further configured to receive the scheduled downlink transmission based at least in part on determining that the delay between the 0097-104651195676 PDCCH and the scheduled downlink transmission is greater than or equal to the timing threshold (threshold defines minimum number of symbols required for valid scheduling, 2.2, 38.214).  

22. The UE of claim 17, wherein the memory and the one or more processors, when processing the downlink transmission, are further configured to: 
	apply a default quasi-co-location (QCL) assumption based at least in part on determining that the delay between the PDCCH and the scheduled downlink transmission is less than the timing threshold, wherein the default QCL assumption is based at least in part on a rule associated with scheduling across carriers having an equal SCS or a rule associated with self-scheduling on a particular carrier; and 
	receive the scheduled downlink transmission based at least in part on the default QCL assumption (see 38.214, 5.1.5).  

23. The UE of claim 17, wherein the memory and the one or more processors, when processing the downlink transmission, are further configured to ignore the scheduled downlink transmission based at least in part on determining that the delay between the PDCCH and the scheduled downlink transmission is less than the timing threshold (threshold defines minimum number of symbols required for valid scheduling, 2.2, 38.214).

25. The UE of claim 17, wherein the scheduled downlink transmission includes one or more of a physical downlink shared channel (PDSCH) or an aperiodic channel state information reference signal (CSI-RS) (see 38.214, 5.1.2.1 and 5.2.1.5.1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any art documented but not specifically mentioned in this office action is being utilized to demonstrate the state of the art at the time of filing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463